Appeal from a judgment of the Erie County Court (Sheila A. DiTullio, J.), rendered March 4, 2004. The judgment convicted defendant, upon his plea of guilty, of attempted robbery in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted robbery in the second degree (Penal Law §§ 110.00, 160.10 [2] [a]). Contrary to the contention of defendant, his waiver of the right to appeal was voluntary, knowing and intelligent (see People v Moissett, 76 NY2d 909, 910-911 [1990]; People v Ray, 307 AD2d 754, 755 [2003], lv denied 100 NY2d 624 [2003]). The valid waiver by de*1300fendant of the right to appeal encompasses his challenge to the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]) and, in any event, the sentence is not unduly harsh or severe. Finally, defendant failed to preserve for our review his contention that he should have been afforded youthful offender status and, in any event, that contention lacks merit (see People v Smith, 21 AD3d 1342 [2005]). Present—Pigott, Jr., P.J., Green, Kehoe, Gorski and Smith, JJ.